Ames, J.
At the time when a portion of the estate was taken by public authority for public uses, the plaintiffs were lessees for a term of years, and as such were entitled to share in the damages payable by the city, in the manner provided by the General Statutes for such cases. It is true that their term and their right of actual possession had not commenced, but they had taken their lease, and acquired a title and interest in the estate, and the extent of their interest and their enjoyment of the estate were materially affected by the proceedings of the city authorities in the widening of the street. If the plaintiffs had availed themselves of their legal rights, and taken part in the proceedings as parties claiming damages, the operation of the statute provision applicable to the case would have been to secure to them a full indemnity in the shape of a virtual abatement in the amount of *78rent payable during the continuance of the demise. As we understand the report, the parties do not disagree as to the right of the plaintiffs to a reduction of the rent reserved, equal to six pci cent, per year, upon the amount allowed by the city authorities as the entire indemnity for the damage done to the estate by the widening.
But whatever rights the plaintiffs have, or might have had, in any other form of proceeding, we see no ground upon which their claim in the present action can be maintained under either count of their declaration. If the covenant upon which they rest their claim could have the effect, in any event, to make the amount recovered by the defendant, as damages, chargeable with the expense of putting the buildings “ into condition,” it could be only after a taking of part of the land by public authority for public use, during the term. The defendant has not assumed any obligation whatever to repair or restore the buildings, or to furnish money for that purpose, in the event of such a taking before the commencement of the term. The money which was paid by the city for land taken cannot be said to be money paid in part to the plaintiffs’ use, or to be in part the plaintiffs’ money, except so far as made so by express stipulation. Whatever stipulation the defendant entered into in the lease, upon this subject, was conditional only; and the contingency upon which it was to go into effect, namely, the taking of part of the estate by public authority during the term, has never occurred. The plaintiffs' do not bring their claim within the terms of the contract, and the facts upon which they rely are not those provided for by the lease. It follows that there must be Judgment for the defendant.